UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 17, 2011 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 1-34242 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 17, 2011, DNB Financial Corporation announced that its Board of Directors declared a $0.03 cash dividend per share on its common stock. A copy of the press release is attached hereto as Exhibit 99.1, and is incorporated herein by reference. Item 9. 01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished herewith: 99.1 Press Release, datedNovember 17, 2011 of DNB Financial Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation November 17, 2011 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President ExhibitIndex Exhibit No. Description Cash dividend Declared
